DETAILED ACTION
This notice is in response to the amended claims filed on 03/07/2022 for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of the Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1, 8-10, 16, and 20 have been amended.
Claims 2, 11, and 17 have been cancelled.
Claims 1, 3-10, 12-16, and 18-20 are pending.

Allowable Subject Matter
Claims 1, 3-10, 12-16, and 18-20 are allowed. The following is an examiner’s statement of reasons for allowance (in accordance with MPEP 1302.14): The primary reason for allowance of the foregoing claims in the inclusion of a limitation in the independent claim which is not found in prior art references. Specifically, amended claim 1 recites, inter alia, “storing, at the web application layer attack detector, contextual information for the web application layer request, wherein the contextual information for the web application layer request includes a partial element that includes a portion of the web application layer request starting immediately after the closing tag that was received at the web application layer attack detector but not included in the chunk […]”.
Art found of record, e.g., the combination of Kuznetsov et al. (US20060265689) in view of StackOverflow (NPL: “Parsing Huge Length String Using SAX Parser in Android”; February 2012) and Kissel (US20040158732) teach a method by a web application layer attack detector implemented by one or more electronic devices, wherein the web application layer attack detector is communicatively coupled between a plurality of web application clients and one or more web application servers, the method comprising: receiving, at the web application layer attack detector, one or more data streams each carrying one or more web application layer requests, wherein each of the one or more web application layer requests is generated by one of the plurality of web application clients and intended for one of the one or more web application servers; forming chunks from each of the one or more web application layer requests as it is being received at the web application layer attack detector, wherein each of the chunks is sized to be less than a preconfigured maximum chunk size, wherein forming the chunks includes forming a chunk from a web application layer request carried by a data stream of the one or more data streams responsive to a determination that a sufficient amount of data of the data stream has been received at the web application layer attack detector to form the chunk, wherein the chunk is formed to start at an end of a previous chunk and to end immediately after a closing tag that indicates an end of a complete element in the web application layer request but not an end of the web application layer request that when included in the chunk allows the chunk to be sized less than the preconfigured maximum chunk size; 2/14scanning the chunks for attacks as each of the chunks is formed without waiting to receive and store complete web application layer requests from which the chunks are formed; and sending each of one or more of the chunks that were determined, based on a result of the scanning, not to include an attack to the web application server for which the web application layer request from which that chunk was formed is intended as that chunk is scanned without waiting for other chunks of the web application layer request to be scanned (see as particularly presented in the Non-Final Office Action dated 03/07/2022), however fails to teach the aforementioned storing of contextual information including the partial elements as particularly recited in amended claim 1.
Other prior art, e.g., Kay (US20100011434) discloses a system for receiving network traffic and analyzing it for attacks (abstract), wherein a segment is formed to start at an end of a previous chunk and to end immediately after a parameter in the request that when included in the segment allows the segment to be sized less than the preconfigured maximum chunk size (see, e.g., [0027], [0035]), yet similarly fails to remedy the aforementioned deficiency. Marinescu et al. (US20060224724) disclosing a system for identifying attacking requests in a firewall, and forwarding packets immediately without waiting for the entire request to be received, yet similarly fails to remedy the aforementioned deficiency. Anderson et al. (US20190138747) discloses a similar system for identifying threats in downloaded files (see abstract), breaking a bitstream into scannable chunks (see, e.g., [0041]-[0042]), removing chunks after scanning from the scanner, and deleting each of the one or more of the chunks from the web application layer attack detector after that chunk has been sent to the web application server for which the web application layer request from which that chunk was formed is intended ([0030], [0066], [0070]), yet similarly fails to remedy the aforementioned deficiency.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious all features of the invention of the present application claim 1 at or before the time it was filed. Independent claim 11 similarly has been amended to recite language directed to the aforementioned subject matter. Dependent claims 3-8 (of claim 1) 12-15 (of claim 10), and 18-20 (of claim 16) incorporate the limitations of their parent claim, and are allowable for at least the same rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
21. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438